FILED
                                                                     Jul 29 2016, 9:01 am

                                                                         CLERK
                                                                     Indiana Supreme Court
                                                                        Court of Appeals
                                                                          and Tax Court




      ATTORNEY FOR APPELLANT                                      ATTORNEY FOR APPELLEE
      R. Patrick Magrath                                          Christopher L. Clerc
      Alcorn Sage Schwartz & Magrath, LLP                         Columbus, Indiana
      Madison, Indiana



                                                   IN THE
           COURT OF APPEALS OF INDIANA

      In re the Paternity of P.B.,                                July 29, 2016
      M.L.B.,                                                     Court of Appeals Case No.
                                                                  03A05-1601-JP-46
      Appellant-Respondent,
                                                                  Appeal from the Bartholomew
              v.                                                  Circuit Court
                                                                  The Honorable Jonathan W.
      D.L.B.,                                                     Webster, Special Judge

      Appellee-Petitioner                                         Trial Court Cause No.
                                                                  03C01-0110-JP-1440



      Mathias, Judge.


[1]   M.L.B. (“Father”) appeals the order of the Bartholomew Circuit Court denying

      his petition to enforce the trial court’s previous parenting time and reunification

      orders and his petition to hold D.L.B. (“Mother”) in contempt for her failure to

      cooperate with reunification and parenting time. On appeal, Father claims that

      the trial court abused its discretion by failing to enforce its previous orders.



      Court of Appeals of Indiana | Opinion 03A05-1601-JP-46 | July 29, 2016                  Page 1 of 16
[2]   We reverse and remand.


                                      Facts and Procedural History1

[3]   This case has a long procedural history, and this is the third time this case has

      come up on appeal to our court. P.B was born in July 2001, and paternity was

      established by agreement between Mother and Father on November 20, 2001.

      Mother was granted primary physical custody of the child, and Father was

      granted parenting time and ordered to pay child support.

[4]   From 2002 to 2004, the parties repeatedly litigated issues regarding parenting

      time and other related matters. In April 2007, the parties again litigated issues

      regarding parenting time, and the trial court found Mother in contempt for

      failing to comply with the court’s parenting time order. In December of 2008,

      the parties once again litigated the issue of child support and parenting time,

      and Father was given “make-up” parenting time.


[5]   In 2009, Mother filed a petition for contempt against Father relating to an

      allegation that Father had failed to comply with the parenting time order. On

      March 4, 2009, Mother filed an emergency petition to modify and terminate

      Father’s parenting time. This petition referenced allegations that Father had

      held a gun to P.B.’s head and had masturbated in his presence on separate

      occasions in late 2008. These allegations were reported to Child Protective



      1
       We take much of the background facts from two of our prior decisions in this matter. See In re Paternity of
      P.B., 932 N.E.2d 712, 715 (Ind. Ct. App. 2010); In re Paternity of P.B., No. 03A01-1012-JP-653 (Ind. Ct. App.
      Oct. 12, 2011), aff’d on reh’g (Ind. Ct. App. Dec. 20, 2011).

      Court of Appeals of Indiana | Opinion 03A05-1601-JP-46 | July 29, 2016                           Page 2 of 16
      Services (“CPS”), which found them to be unsubstantiated. On March 17,

      2009, Father filed a petition for contempt, apparently related to Mother’s

      alleged interference with and denial of parenting time, and a petition to modify

      parenting time. Father subsequently moved the trial court to appoint a guardian

      ad litem (“GAL”), appoint a counselor to conduct a psychological evaluation,

      and have all parties submit to counseling. On June 1, 2009, the trial court

      denied Father’s request to appoint a GAL and to appoint an evaluative

      counselor. On July 27, 2009, Mother filed another petition for contempt.


[6]   The court held a hearing on these pending motions, and on December 11, 2009,

      entered an order noting that although Mother’s November 17, 2008 petition

      facially sought only to modify parenting time, her request actually sought to

      terminate Father’s parenting time entirely. The trial court concluded that

      because Mother sought to eliminate all of Father’s parenting time, she had to

      demonstrate by “clear and convincing” evidence that termination of parenting

      time was in P.B.’s best interest, similar to the standard used when the State

      seeks to terminate parental rights. Applying this heightened standard to the

      evidence, the court concluded that Mother did not meet that burden and

      ordered that Father have parenting time pursuant to the Indiana Parenting

      Time Guidelines.

[7]   Mother appealed and we reversed, holding that the appropriate burden of proof

      was the preponderance of the evidence standard. See In re Paternity of P.B., 932
N.E.2d 712, 720 (Ind. Ct. App. 2010). We remanded for the trial court to

      reconsider the matter applying the proper standard. Id.

      Court of Appeals of Indiana | Opinion 03A05-1601-JP-46 | July 29, 2016   Page 3 of 16
[8]    On remand, the trial court held another hearing and issued an order that found

       that, under the less burdensome preponderance of the evidence standard,

       Father’s parenting time should be limited but not eliminated or supervised “to

       allow for [Father] and [P.B.] to slowly reunify their relationship.” The court

       therefore granted father six hours of parenting time every Saturday in addition

       to Christmas Eve and New Year’s Day.

[9]    Mother again appealed, and we affirmed. In re Paternity of P.B., No. 03A01-

       1012-JP-653, 2011 WL 4834251 (Ind. Ct. App. Oct. 12, 2011). In so doing, we

       noted that the trial court made no finding that parenting time with Father

       would endanger P.B.’s physical health or well-being or would significantly

       impair his emotional development. Id. at *3. In fact, instead of eliminating

       Father’s parenting time as requested by Mother, the trial court determined that

       Father should have six hours of unsupervised visitation per week. Id. We

       therefore concluded that the trial court “determined that Mother did not meet

       her burden to establish by a preponderance of the evidence that parenting time

       with Father would endanger or impair P.B.” Id.


[10]   Noting the evidence favorable to the trial court’s decision, we held that the trial

       court’s decision to not eliminate Father’s parenting time was not an abuse of its

       discretion.2 Id.




       2
           This evidence included:

                  Here, the allegations of inappropriate touching and disciplinary threats by Father were
                  investigated by authorities and determined to be unsubstantiated. Father denied the

       Court of Appeals of Indiana | Opinion 03A05-1601-JP-46 | July 29, 2016                               Page 4 of 16
[11]   Unsatisfied with this court’s decision, Mother sought rehearing. However, her

       petition did not point out any legal or factual error in our decision and merely

       asked us to reweigh the evidence. We denied Mother’s request but granted

       rehearing for the limited purpose of awarding Father appellate attorney fees due

       to Mother’s procedural bad faith in filing the petition for rehearing. In re

       Paternity of P.B., 03A01-1012-JP-653, 2011 WL 6660408 (Ind. Ct. App. Dec. 20,

       2011). The trial court subsequently awarded Father $1,024 in attorney fees

       pursuant to our decision on rehearing and appointed a counselor to assist in the

       reunification of Father and P.B.

[12]   Alas, this was not the end of the parties’ conflict. Mother continued to refuse to

       allow P.B. to visit Father. And P.B. began to refuse to visit Father. Therefore,




                allegations at the hearing, and P.B. did not testify that Father touched him or disciplined
                him inappropriately. Even though P.B. was alleged to suffer physical symptoms from
                post-traumatic stress syndrome such as urinating or defecating in his pants, his daycare
                records document no such incidents.
                Rose Ellen Adams, a licensed social worker and Father’s friend, testified that she would
                not hesitate to leave her own children with Father, and described Father’s involvement in
                P.B.’s life as a non-custodial parent as “admirable.” Based on her observations, Father
                does not discipline P.B. harshly, and instead uses “time out” and “redirection” methods.
                Two teacher aides at P.B.’s school both testified that P.B. was not fearful when
                interacting with Father, and instead appeared happy to see him when Father visited for
                lunch. Two of P.B.’s football coaches also testified and both stated that P.B. did not
                appear afraid of Father. To the contrary, P.B. was very loving towards Father, and the
                two seemed to enjoy a loving father-son relationship.
                Father’s brother also testified that P.B.’s relationship with Father is “positive” and that he
                has never observed Father perform any actions around P.B. that would concern him.
                Father’s landlord stated that Father’s discipline of P.B. was “very appropriate” and that
                P.B. had “great respect” for Father. He added that P.B. always seemed happy to be with
                Father, that they got along, and that P.B. was always smiling and happy regardless of
                what they were doing.
       Id. (transcript citations omitted).

       Court of Appeals of Indiana | Opinion 03A05-1601-JP-46 | July 29, 2016                               Page 5 of 16
on February 13, 2012, Father filed a citation for contempt against Mother. Two

days later, Mother filed a petition to modify custody and a citation for contempt

against Father. The court held a hearing on these and other pending motions

over three days, and on November 9, 2012, entered the following findings and

conclusions:

                                          Findings of Fact
        3. In this Court’s Order on Remand of December 8, 2010,
        [Father] was given parenting time as follows . . . . Despite the
        clarity of this Order, [Father] has had no parenting time since December
        25, 2009, because [Mother], by her own frank admission, has not allowed
        it.
        4. In May or June of 2010, [Father] attempted to attend an
        “award ceremony” at [P.B.]’s school. A school official asked him
        to	leave, for reasons still unclear, and [Father] left so as not to
        create a scene.
        5. Since the Order on Remand of December, 2010, [P.B.] has
        continued to counsel with William C. “Pete” Link. Mr. Link
        also meets with [Mother], but has never met with [Father]. Mr.
        Link’s basic opinion in 2012 is unchanged from his previous
        opinion that something terribly bad has happened between [P.B.]
        and [Father] and that [Father] have no parenting time with [P.B.]
        and to permit parenting time will devastate [P.B.]
        6. On or about December 19, 2011, on [Father]’s motion, a
        “Reunification Counselor” was requested. On February 23, 2012,
        the Court appointed psychologist Dr. Steven House, Ph.D.,
        HSPP, of Columbus. Dr. House filed his forty-five (45) page
        report with this Court on June 19, 2012. . . .
        7. In the end, Dr. House opined that [Mother] is opposed to
        any reunification or parenting time and that if parenting time is
        to occur, it can only be after intervention and he recommended
        Ms. Fran Taylor of Columbus.

Court of Appeals of Indiana | Opinion 03A05-1601-JP-46 | July 29, 2016        Page 6 of 16
        8. Since December 2009, there have been two remarkable
        events which have occurred in this case:
        A. Another Report to the Indiana Department of Child
        Services, Bartholomew County Office. After the December,
        2009, visit, [Mother] and later, Pete C. Link, reported [Father] to
        the Indiana Department of Child Services, Bartholomew County
        Office, for allegations arising during the visit. As had been the
        case with all of [Mother]’s prior reports, the Bartholomew
        County Office investigated the allegations and determined them
        to be “unsubstantiated”. Despite [Mother]’s best efforts to
        dismiss this finding as vague or meaningless, the Bartholomew
        County Office AGAIN chose to take no action.
        What Ms. Gordon of the Bartholomew County Office did
        recommend to [Mother] and [Father] was that [Mother] take
        [P.B.] to the Child Advocacy Center for further interview and
        investigation. [Mother] has not done so.
        B. Report to the Columbus Police Department. As a result of
        the December 2009 visit, [Mother] also reported [Father] to the
        Columbus Police Department for allegations of inappropriate
        sexual contact with [P.B.]. This occurred on December 28, 2009.
        The Columbus Police Department conducted an investigation
        and found the allegation was without merit. The report was not
        even forwarded to the Bartholomew County Prosecutor’s Office.
        9. [R.B.], [Father]’s brother, testified that during the Christmas
        2009 visit, all was well and saw no reason for concern.
        10. After nearly four (4) [y]ears of accusations, days and days of
        trial time and an appeal to the Indiana Court of Appeals, there
        has yet to be one (1) criminal charge filed against [Father] nor
        any substantiated reports by the Indiana Department of Child
        Services, despite the fact there have been no less than four (4)
        reports made against [Father]. Coupled with this is now eleven
        (11) year old boy who seems to function in his day-to-day life and
        [Father], who by everyone’s account, except [Mother] and [P.B.],
        is a “normal” guy living and working a typical middle class life
        and a loving father.

Court of Appeals of Indiana | Opinion 03A05-1601-JP-46 | July 29, 2016       Page 7 of 16
        11. [P.B.]’s allegations include [Father] holding a gun to his
        head, sexually molesting him, throwing a chair at him, and
        “infecting” him with scarlet fever, all of which seems greatly out
        of character for [Father] and bizarre, to say the least. Conversely,
        [Mother] and Pete Link insist [P.B.] hates [Father], wants him
        dead, and suffers physically at the sight of [Father].
        12. [Father] clearly recognizes the problem and has offered to do
        anything to fix it. [Mother], unfortunately, has not.
                                             Conclusions
                                                  ***
        14. Within the next thirty (30) days, [Father] shall arrange for he
        and [P.B.] to meet and counsel with Fran Taylor, if requested by
        her, and Fran Taylor shall be permitted to see Mr. Link’s reports,
        if she deems it advisable.
        15. Fran Taylor shall fashion a reunification schedule for
        [Father] and [P.B.], unless she finds reunification is not possible
        or would be harmful to [P.B.].
        16. [Mother] shall fully cooperate with Fran Taylor, in making
        certain [P.B.] attends all scheduled visits and nothing in this
        Order shall preclude [Mother] from participating with Fran
        Taylor if Fran Taylor believes it helpful.
        17. If not already paid in full, [Mother] shall pay one thousand
        twenty-four dollars ($1,024.00) to [Father’s appellate attorney] by
        November 30, 2012 with eight percent (8%) interest retroactive to
        March 8, 2012. These are the previously ordered appellate
        attorney fees.
        18. [Mother]’s petition to modify is denied.
        19. Both [Mother] and [Father] have willfully disregarded this
        Court’s previous orders. [Mother] by flatly refusing any parenting
        time, and [Father] by non-payment of child support. Both are in
        contempt. Both shall pay their own attorney fees.
        20. [Father] shall continue to pay his child support of one
        hundred seventy-four dollars and fifty cents ($174.50) plus thirty

Court of Appeals of Indiana | Opinion 03A05-1601-JP-46 | July 29, 2016        Page 8 of 16
               dollars ($30.00) per week on the arrearage of seven thousand six
               hundred seventy-seven dollars and fifty cents ($7,677.50) as of
               and including September 23, 2012.
               21. No youngster should have to endure what [P.B.] has during
               his first eleven (11) years of life. One of his parents, frankly, is, at
               best, a chronic, manipulative liar with no regard for [P.B.]. This
               Court is unable to determine which one it is, but [P.B.] knows
               and soon the day will come when he is old and mature enough to
               tell. Hopefully, the emotional damage will not be so severe that
               he suffers a lifetime from it.

       Appellant’s App. pp. 76-80 (bold emphasis in original, italic emphasis

       supplied).

[13]   The parties subsequently met with the reunification counselor, Ms. Taylor, who

       issued a report to the trial court on March 18, 2013. In her report, Ms. Taylor

       noted the animus between the parties and recommended: (1) P.B. continue

       therapy, (2) “when [P.B.] is ready, [Father] would be introduced into the

       therapeutic setting allowing [P.B.] to express his anger and concerns to his

       father in a therapeutic manner with supervision,” and (3) professionally

       supervised visitation for P.B. and Father when it was deemed appropriate.

       Appellant’s App. p. 82.

[14]   Thereafter, Father filed another contempt citation against Mother, claiming that

       she refused to bring P.B. to the counseling sessions with Ms. Taylor. Mother

       filed her own contempt citation against Father for failure to pay child support

       and denied that she had failed to comply with the court’s earlier order. Ms.

       Taylor then filed an updated report with the trial court, again recommending


       Court of Appeals of Indiana | Opinion 03A05-1601-JP-46 | July 29, 2016         Page 9 of 16
       counseling for Father and P.B. On August 7, 2013, the trial court ordered both

       parents to cooperate and participate with the counselor.

[15]   On October 13, 2013, Mother filed yet another citation for contempt, again

       alleging that Father was in arrears on his child support obligation. Father filed

       another citation for contempt on October 30, 2014, alleging that Mother was

       still failing to cooperate with reunification and obstructing his parenting time.

       At the same time, Father filed petitions to enforce the trial court’s December 8,

       2010 reunification and parenting time order.


[16]   The trial court held a hearing on these pending matters on June 1, 2015. The

       trial court also held an in camera interview with P.B. On July 15, 2015, the trial

       court issued the order that is the subject of the current appeal, which provided

       in relevant part:


               2. [P.B.] turned fourteen (14) . . . and will be an eighth grader at
               [middle school]. He is a physically healthy young man. He is
               well mannered, well spoken and articulate.
                                                         ***
               4. Th[e] [child support] arrearage shall be paid at the rate of
               Thirty and no/100 Dollars ($30.00) per week as previously
               ordered.




       Court of Appeals of Indiana | Opinion 03A05-1601-JP-46 | July 29, 2016     Page 10 of 16
        5. There is no evidence [Mother] is using a name other than
        [P.B.] as ordered by Judge Heimann on December 8, 2008. His
        official school records do not show otherwise.[3]
        6. [Father] has not seen his son in a parenting time visit since
        December 2009. In the intervening five (5) years, this Court has
        tried and tried to implement a plan for reunification, all having
        failed for a host of reasons, but most significantly by [P.B.]’s
        refusing to see [Father].
        7. [Mother] has again made it quite clear she will not abide by any
        Court Order that forces [P.B.] to visit [Father].
        8. Courts throughout Indiana are faced with the dilemma faced
        by this Court. How do you force parenting time between a
        fourteen (14) year old child and a parent? [P.B.] is presently six
        (6) feet tall. He is a young man. We cannot grab him and force
        him to go. We cannot strap him in his car seat. We cannot keep
        him from running away, if he is forced to go with [Father]. Yet,
        he is the child, not the parent. Could he also abate [Father]’s
        obligation to pay child support? Thus, the dilemma. This Court
        has tried and tried to fashion a remedy, including counseling, and
        without [P.B.] being a willing participant, counseling is a waste
        of time and money.
        9. The Court declines to force parenting time upon a fourteen
        (14) year old young man adamant about having no contact or
        relationship with his Father.
        10. [Father]’s Petition for Citation for Contempt is denied.
        [Father]’s Petition to Enforce Parenting Time Order is denied.
        [Father]’s Petition to Enforce Reunification Order is denied.
        [Father]’s Petition for Citation for Contempt of October 29, 2014
        is denied. [Mother]’s Petition and Application for Citation for
        Contempt for Failure to Pay Child Support is Denied.



3
  Contrary to this finding, P.B.’s school records, which were admitted into evidence, show that P.B. was
registered at school using a compound or hyphenated last name composed of both Mother and Father’s last
names. Ex. Vol., Respondent’s Ex. B-2. Father makes no claim of error in this regard.

Court of Appeals of Indiana | Opinion 03A05-1601-JP-46 | July 29, 2016                       Page 11 of 16
               11. Each party shall pay their own attorney’s fees and costs
               incurred herein.

       Appellant’s App. pp. 112-13.

[17]   Father filed a motion to correct error on August 14, 2015, and the trial court set

       the matter for a hearing to be held on December 3, 2015. Following the hearing,

       the trial court issued an order denying the motion to correct error on December

       7, 2015. Father now appeals.


                                          Discussion and Decision

[18]   On appeal, Father claims that the trial court erred when it failed to enforce its

       previous visitation orders. Father contends that the effect of the trial court’s

       ruling is to wholly deprive him of parenting time, which is improper without a

       finding that parenting time would endanger P.B.’s physical or mental wellbeing.


[19]   The right of a non-custodial parent to visit with his or her children is a sacred

       and precious privilege, and, ideally, a child should have a well-founded

       relationship with both parents. Appolon v. Faught, 796 N.E.2d 297, 300 (Ind. Ct.

       App. 2003). Accordingly, it has been held that:

               [e]xtraordinary circumstances must exist to deny parenting time
               to a parent, which necessarily denies the same to the child. If the
               trial court finds such extraordinary circumstances do exist, then
               the trial court shall make specific findings regarding its
               conclusion that parenting time would endanger the child’s
               physical health or significantly impair the child’s emotional
               development.



       Court of Appeals of Indiana | Opinion 03A05-1601-JP-46 | July 29, 2016    Page 12 of 16
       Perkinson v. Perkinson, 989 N.E.2d 758, 765 (Ind. 2013). This language from

       Perkinson tracks that of Indiana Code section 31-17-4-1, which provides that “[a]

       parent not granted custody of the child is entitled to reasonable parenting time

       rights unless the court finds, after a hearing, that parenting time by the

       noncustodial parent might endanger the child’s physical health or significantly

       impair the child’s emotional development.” Even though the statute uses the

       word “might,” this Court has previously interpreted the language to mean that

       a court may not restrict parenting time unless that parenting time “would”

       endanger the child’s physical health or emotional development. Hatmaker v.

       Hatmaker, 998 N.E.2d 758, 761 (Ind. Ct. App. 2013).


[20]   The party who seeks to restrict a parent’s visitation rights bears the burden of

       proving by a preponderance of the evidence a justification for such a restriction.

       Id. As in all parenting time controversies, courts are required to give foremost

       consideration to the best interests of the child. Id. On appeal, we review and

       will reverse a trial court’s determination of a parenting time issue only for an

       abuse of discretion. Id.


[21]   Father claims that this appeal is about his being deprived parenting time.

       Mother, however, claims it is simply about the trial court exercising its

       discretion to not find her in contempt. We think these two issues are

       inextricably interwoven in the present case because of Mother’s long and

       admitted history of interfering with Father’s parenting time. Thus, Father’s

       request to hold Mother in contempt was an effort to enforce the already existing



       Court of Appeals of Indiana | Opinion 03A05-1601-JP-46 | July 29, 2016       Page 13 of 16
       order that he have parenting time. We therefore address both the issues of

       parenting time and contempt.

[22]   We first note that it is apparent from the face of the trial court’s order that the

       court did not find that parenting time by Father would endanger the P.B.’s

       physical health or significantly impair P.B.’s emotional development. Indeed,

       this court has already viewed the trial court’s December 2009 order as not

       finding that P.B.’s physical health would not be endangered and his emotional

       development would not be significantly impaired by parenting time with

       Father. See In re Paternity of P.B., No. 03A01-1012-JP-653, 2011 WL 4834251 at

       *3. The trial court reaffirmed this view in its order of November 2012, when it

       yet again denied Mother’s request to deny Father parenting time. In its most

       recent order, the trial court does not suggest it has suddenly concluded

       otherwise.

[23]   The trial court also found, however, that Father has not had parenting time

       with P.B. since December 2009. Although part of this is obviously due to P.B.’s

       desire, rightly or wrongly, not to see his father, a great portion of it must be

       placed at the feet of Mother. From December of 2009, Mother has completely

       denied Father court-ordered parenting time. Indeed, the trial court specifically

       found in its 2012 order that Father had not had any parenting time because of

       Mother’s “frank admission” that she had not allowed it. Again in its most

       recent order, the trial court specifically found that Mother “will not abide by

       any Court Order that forces [P.B.] to visit [Father].” Appellant’s App. p. 112.



       Court of Appeals of Indiana | Opinion 03A05-1601-JP-46 | July 29, 2016     Page 14 of 16
[24]   In light of this stark admission, we are at a loss as to why the trial court found

       that Mother was not in contempt. She has, over the past several years,

       repeatedly and flagrantly disobeyed the trial court’s parenting time orders,

       orders that have been affirmed on appeal by this court. Under these facts and

       circumstances, we have little choice but to conclude that the trial court abused

       its discretion when it concluded that Mother was not in contempt for failing to

       abide by the trial court’s previous parenting time and reunification orders. On

       remand, the trial court should determine what sanction is appropriate to

       remedy Mother’s obstinate disregard for the trial court’s authority.


[25]   While we sympathize with the dilemma with which the trial court was faced,

       the proper solution was not to refuse to enforce its orders. Instead, the trial

       court should have used its authority to ensure that its orders are obeyed and not

       disregarded as mere suggestions. No one, especially not a parent, should be

       under the impression that compliance with the trial court’s parenting time order

       is optional.

[26]   Because the trial court declined to enforce its earlier parenting time order,

       Father is left with no parenting time. Yet, as noted above, no finding would

       support the deprivation of Father’s parenting time. It is obvious that this is a

       difficult situation. Either Father abused his son or he did not. However, no

       charges have ever been filed against Father for his alleged behavior. In fact, all

       of the investigations have determined that the reports were unsubstantiated.

       More importantly, the trial court has never found that parenting time with

       Father would be harmful to P.B. Instead, the trial court has repeatedly declined

       Court of Appeals of Indiana | Opinion 03A05-1601-JP-46 | July 29, 2016    Page 15 of 16
       to deprive Father of parenting time and, instead, has ordered a process of

       gradual reunification. However, this reunification cannot take place unless the

       trial court’s orders are enforced and obeyed.


[27]   We therefore conclude that the trial court’s order currently on appeal must be

       reversed. The trial court abused its discretion in concluding that Mother was

       not in contempt for her admitted refusal to follow the clear mandate of the trial

       court’s earlier orders. If Father is to be deprived of his right to parenting time

       with his son, the law requires a finding that such parenting time would

       endanger his physical health or significantly impair his emotional development,

       but no such finding is in the record. We therefore reverse the trial court’s order

       and remand with instructions that the trial court enter a contempt sanction

       against Mother that will be sufficient to enforce its parenting time order.


[28]   Reversed and remanded for proceedings consistent with this decision.


       Vaidik, C.J., and Barnes, J., concur.




       Court of Appeals of Indiana | Opinion 03A05-1601-JP-46 | July 29, 2016     Page 16 of 16